Citation Nr: 1721352	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  11-07 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation in excess of 20 percent prior to July 2, 2010; from September 1, 2010, to March 10, 2011; and from June 1, 2011, for service-connected avulsion fracture of the distal fibula of the left ankle with left ankle arthritis and instability (previously evaluated as avulsion fracture of the distal fibula of the left ankle).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Dodd, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970. 

This matter come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction of the Veteran's appeal has since been transferred to the RO in Pittsburgh, Pennsylvania.

During the pendency of the appeal, the RO granted the Veteran increased temporary total evaluations due to convalescence in accordance with 38 C.F.R. § 4.30 from July 2, 2010, to September 1, 2010, and from March 11, 2011, to June 1, 2011, in rating decisions in September 2010 and June 2010 respectively.  Those decisions also continued the Veteran's 20 percent evaluation for all periods before and after convalescence.  As such, the convalescent periods are not currently under appeal, as the Veteran has been afforded the maximum benefits for those times.  However, the remaining periods of 20 percent are still in contention and are reflected in the caption on the title page accordingly.  

The Veteran was provided with a hearing before a Decision Review Office (DRO) at the RO on September 2016.  A copy of the transcript has been associated with the claims file and reviewed accordingly.

The Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran has not contended that her service-connected disabilities alone render her unemployable and the other evidence of record does not otherwise suggest that this is the case.  For these reasons, the Board finds that a claim for TDIU has neither been raised by the Veteran, nor by the record.


FINDING OF FACT

The probative evidence of record shows that the Veteran's left ankle resulted in a marked limitation of motion, but no showing of ankylosis during all periods of current appellate consideration.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent prior to July 2, 2010; from September 1, 2010, to March 10, 2011; and from June 1, 2011, for service-connected avulsion fracture of the distal fibula of the left ankle with left ankle arthritis and instability are not met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 4.45, 4.59, 4.71a, Diagnostic Code 5270, 5271 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran, nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2016).  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2016).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2016); Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 .

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Analysis

The Veteran contends that her current evaluations of 20 percent inadequately reflect the severity of her disability.  In particular, the Veteran has claimed that her pain and limitation of motion have decreased over the appeals period.

A review of the Veteran's outpatient treatment records reveal that she has been continually treated for her left ankle throughout the period of appeals.  Records from Ambulatory Foot & Ankle Center dated June 2009 through May 2010 showed complaints of left knee and ankle pain.  A review of the magnetic resonance imaging (MRI) of the Veteran's left ankle in June 2009 showed a thickening of the anterior talofibular ligament and calcaneofibular ligament.  It was noted that it may represent partial tear with a bone marrow contusion in the lateral side of the superior calcaneus.  There was also a noted disruption of the synchondrosis between the posterior talus and os trigonum with possible small area of cortical avulsion fracture of the posterior lateral aspect of the talus at the attachment of the posterior talofibular ligament.  X-ray findings showed no acute bone or joint abnormality seen.  There was no discussion of any ankylosis.

The Veteran was provided with a VA examination in January 2010.  The examination findings in showed that the Veteran reported continued weakness, stiffness, swelling, giving way, lack of endurance, fatigability, tenderness, and pain, but denied heat, redness, locking, deformity, drainage, effusion, subluxation, or dislocation.  The Veteran stated that she has flare-ups as often as 3 times a day with severity of pain given as 10 on a scale of 1 to 10.  The flare-ups are precipitated by physical activity and stress and alleviated by medication, elevation, physical therapy, and steroid injections.  The Veteran denied hospitalization, surgery,  joint replacement, or incapacitation due to this condition.  Physical examination showed gait to be normal and in regard to tandem gait, the Veteran's walk was normal.  Examination of the feet showed no evidence of any abnormal weight bearing, breakdown, callosities, or any unusual shoe wear pattern.  The Veteran stated that she requires a brace on the ankle for ambulation, which you noted was too painful too remove for the examination.  The Veteran was not shown to require crutches, cane, corrective shoes, wheelchair, prosthesis, or a walker.  Examination of the left ankle showed tenderness but, no edema, instability abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, or subluxation.  Also, there was no evidence of deformity or ankylosis.  Range of motion was given as dorsiflexion to 5 degrees (normal is 20 degrees) with pain at 5 degrees and plantar flexion to 5 degrees (normal is 45 degrees) with pain at 5 degrees.  There was no additional limitation of joint function due to pain, fatigue weakness, incoordination, or lack of endurance with repetitive motion.  X-rays of the left ankle showed a small osteophyte at the medial malleolus with no acute osseous abnormalities.  There was no indication of a malunion of the os calms or astralgus.  Diagnosis was continued as avulsion fracture of the distal fibula of the left ankle.

According to the Statement from Ambulatory Foot & Ankle Center (Excuse for Work or School) dated November 9, 2010, the Veteran was found to be 100 percent disabled due to extensive damage suffered while on active duty-the nature of the disability however was not specified in the report.  Report from David Morgan, DPM, with copy of outpatient surgery postoperative instructions dated July 2
2010 showed that the Veteran underwent arthroscopic debridement of the left ankle.  The postoperative instructions noted that the Veteran may resume normal activity after 24 hours unless otherwise specified by a doctor.  Postoperatively the Veteran was found to be in good condition and was prescribed pain medication and advised not to drive while taking pain medication.  There was no discussion of any ankylosis.

Treatment records further showed that the Veteran had an additional arthroscopic debridement of the left ankle completed on March 11, 2011.  The Veteran was discharged the same day and discharge instructions indicated limited activities for 72 hours after the surgery and not to drive or operate machinery for 24 hours following the surgery.  The Veteran was also instructed to not engage in sports or heavy work.  The Veteran was advised to ambulate using crutches and have no weightbearing on the left foot.  No further instructions or convalescence was indicated past the 72 hours from the Veteran's medical provider following the surgery, but she was instructed to use crutches and have no weight bearing on the left foot.  Further records during May 2011 indicated difficultly with walking and the examiner reported continued use of an ankle brace and crutches for this condition following the latest surgery.  The examination completed at that time indicated decreased range of motion and muscle strength in the left ankle, with possible evidence of severe ankylosis.  The examiner indicated severe weakness in the left ankle and foot.  However, future records from that time to present did not confirm any diagnosis of possible ankylosis.

The Veteran was provided with an additional VA examination in October 2016.  The Veteran was shown to be diagnosed with an avulsion fracture of distal fibula left ankle with surgeries and scar, and left ankle arthritis and instability.  It was noted that the Veteran's left ankle is swollen, painful, and shows significantly restricted range of motion.  She consistently limps while walking.  She cannot run at all.  She experiences pain even at night while sleeping.  The Veteran experiences flare-ups, which result in more pain and swelling.  She has to take Motrin 2 times a week for flare-ups.  Functional loss was reported as limping and loss of sleep.  Range of motion testing revealed 2 degrees of both dorsiflexion and plantar flexion with pain, but no additional loss on repetition.  This range of motion results in a functional loss of the ability to walk and stand.  The Veteran displayed severe tenderness over lateral malleolus due to avulsion fracture of the distal fibula of the left ankle.  There was evidence of pain with weight bearing.  The Veteran was not found to have an ankylosis.

The Veteran's left ankle is currently evaluated as 20 percent disabling under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5271, pertaining to a limitation of ankle motion.  A rating of 20 percent is warranted for limitation of motion that is marked.  Id.  This is the highest evaluation available under this Diagnostic Code.

However, higher evaluations are available under Diagnostic Code 5270, pertaining to ankylosis.  A 30 percent evaluation is warranted for ankylosis in the ankle in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees.  Id.  A 40 percent evaluation is warranted for ankylosis in the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  Id.

At the outset, although it is noted that a new precedential opinion that potentially implicated this case was issued by the United States Court of Appeals for Veterans Claims (Court), the Board finds that the concerns addressed in that decision are not applicable to the instant facts.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  However, in the instant case, it is noted that the Veteran has been rated at the maximum evaluation for range of motion of the ankle throughout the period of appeals.  The only factor that would warrant an increased evaluation would be the presence of ankylosis.  Therefore, any further examination to be conducted in accordance with the Court's finding in Correia is rendered moot under the particulars of this case.

During the periods in question, the Veteran has not shown any evidence of ankylosis, which would be required for any higher evaluations.  As such, the Veteran's current findings of, at most, pain and marked limitation of motion, satisfy the highest rating criteria for limitation of motion of the ankle under the rating criteria; and the 20 percent rating based on these findings was correctly assigned.  It is noted that where a musculoskeletal disability is currently evaluated at the highest schedular evaluation available based upon limitation of motion, a higher rating under 38 C.F.R. §§ 4.40, 4.45, and 4.59 is not warranted.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  As such, these diagnostic codes will not specifically be discussed.

The Board has considered whether staged ratings are warranted, but finds that they are not, as the evidence, including the Veteran's credible and probative statements, does not show that there are distinct periods of time where evaluations higher than a 20 percent evaluation are warranted.  The evidence of record does not warrant ratings in excess of those assigned for the left ankle at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2014).

The Veteran has not raised the matter of an extrascheduler rating, and the evidence does not present exceptional or unusual circumstances.  Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that either the veteran must assert that a scheduler rating is inadequate or the evidence must present exceptional or unusual circumstances).  No further action as to this specific matter is required.


ORDER

Entitlement to an increased evaluation in excess of 20 percent prior to July 2, 2010; from September 1, 2010, to March 10, 2011; and from June 1, 2011, for service-connected avulsion fracture of the distal fibula of the left ankle with left ankle arthritis and instability (previously evaluated as avulsion fracture of the distal fibula of the left ankle) is denied.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


